Title: From Thomas Jefferson to William A. Burwell, 26 March 1804
From: Jefferson, Thomas
To: Burwell, William A.


          
            Dear Sir
            Washington Mar. 26. 04.
          
          Mr. Harvie, my present secretary, proposing now to commence the practice of the law, and Capt. Lewis’s enterprise being likely to prevent his resuming his station for two or three years to come, it has become necessary for me to fill up the vacancy. not knowing whether it might not be acceptable to you to take such a stand for a time in preference to your retirement in the country, I take the liberty of proposing it to you, and shall be really gratified by your acceptance of it. the office itself is more in the nature of that of an Aid de camp, than a mere Secretary. the writing is not considerable, because I write my own letters & copy them in a press. the care of our company execution of some commissions in the town occasionally, messages to Congress, occasional conferences & explanations with particular members, withe the offices, & inhabitants of the place where it cannot so well be done in writing, constitute the chief business. the salary of 600. D. a year serves for clothes & pocket money. a servant of the house to render you the offices you may need, & a horse in the stable always at your service unless attachment to a particular servant or horse of your own should induce you to prefer bringing them, in which case they will be taken into the family. I pass the months of March or April and of August & September at Monticello, & consequently you would be free to employ them in visits to your estate & concerns or otherwise as you please. I leave this on the 30th. for Monticello and shall be there till the 25th. of April, and should be glad to recieve an answer from you directed to that place as soon as it is convenient: as it will be necessary for me to have a Secretary in place early in May, & to look out another should you decline. I pray you to accept my salutations & assurances of esteem & attachment.
          
            Th: Jefferson
          
        